IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 17, 2008
                                 No. 07-11232
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

FRANK R GOLDSMITH

                                            Plaintiff-Appellant

v.

HOOD COUNTY JAIL; JOHN DOE, Jail Captain

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-602


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Frank R. Goldsmith appeals from the dismissal of his 42 U.S.C. § 1983 suit
seeking damages arising from his allegedly unlawful extradition from Texas to
Washington. Goldsmith does not contend that the district court erred by finding
that he had failed to state a claim. Rather, he argues only that the district court
erred by dismissing his suit without first granting him an opportunity to amend
his complaint or dismiss it voluntarily.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-11232

      This court reviews the dismissal of a complaint under §§ 1915(e)(2)(B)(ii)
and 1915A for failure to state a claim under the same de novo standard of review
applicable to dismissals made pursuant to FED. R. CIV. P. 12(b)(6). Harris v.
Hegmann, 198 F.3d 153, 156 (5th Cir. 1999); Bazrowx v. Scott, 136 F.3d 1053,
1054 (5th Cir. 1998). In general, it is error for a district court to dismiss a pro
se complaint without affording the plaintiff the opportunity to amend. Bazrowx,
136 F.3d at 1054. Such an error may be ameliorated, however, where the
plaintiff has set forth his “best case.” Id.
      Goldsmith’s complaint is fairly thorough. Importantly, he does not explain
what facts he would have added or how he could have overcome the deficiencies
found by the district court if he had been granted an opportunity to amend. As
there is no indication that Goldsmith had not set forth his best case, he has
failed to show that the district court erred by dismissing his complaint without
first allowing him to amend. See Bazrowx, 136 F.3d at 1054.
      Goldsmith cites no support for his argument that the district court erred
by not allowing him to voluntarily dismiss his complaint. Pursuant to FED.
R. CIV. P. 41(a), a plaintiff must first move for voluntary dismissal before such
dismissal may be granted. As Goldsmith did not move for voluntary dismissal
in the district court, the court did not err by not granting voluntary dismissal of
the instant claim.
      AFFIRMED.




                                         2